                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA

                     Plaintiff,                                  8:19CR269

      vs.
                                                                  ORDER
ABUHUSSEIN A. KHATTAB

                     Defendant.



       At the initial appearance of the defendant on the charges contained in the
indictment on file, the United States moved to detain the defendant without bail pending
trial on the basis that he was a flight risk and a danger to the community. At the time of
his initial appearance before the court, the defendant was in the custody of Nebraska
state authorities on state charges. Accordingly,
       IT IS ORDERED:
       The government's motion for detention of Abuhussein A. Khattab pursuant to the
Bail Reform Act is held in abeyance pending the defendant's coming into federal
custody.
       IT IS FURTHER ORDERED:
       The defendant, Abuhussein A. Khattab, having received notice of his return to
the custody of Nebraska state authorities pending the disposition of this matter and
having waived an opportunity for hearing in this matter pursuant to the Interstate
Agreement on Detainers, 18 U.S.C. app § 9(2), the U.S. Marshal is authorized to return
the defendant, Abuhussein A. Khattab, to the custody of Nebraska state authorities
pending the final disposition of this matter and the U.S. Marshal for the District of
Nebraska is directed to place a detainer with the correctional officer having custody of
the defendant.



       DATED this 18th day of September, 2019.
BY THE COURT:

s/ Susan M. Bazis
United States Magistrate Judge
